EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clarence A. Green on 6/22/22.

  1) Amend Claims 3 and 4.
Claim 3 (Currently Amended). The recomposer according to claim [[2]] 1, wherein the configurator, for each designation surface associated with a designation peripheral connected to the recomposer, defines dimensions and a position in the single active surface of an area corresponding to said active surface associated with the designation peripheral by: a scaling of each of an abscissa axis and of an ordinate axis of said designation surface known in a coordinate system of said designation surface to a coordinate system of the single active surface; and a position of a reference point of said designation surface in the coordinate system of the single active surface.

Claim 4 (Currently Amended).  The recomposer according to claim [[2]] 1, wherein coordinates of a point designated on a designation surface in the coordinate system of a designation peripheral transmitted in the variable data received on an input of the recomposer, or produced by the recomposer from the received variable data, are transformed into coordinates of said point designated on the designation surface, in the coordinate system of the single active surface, and incorporated into the variable data of the data emitted by the output.



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 4/27/22.  These drawings are Figures 1-5.

Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment presented 4/27/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
                    However, none of the prior art cited alone or in combination provides the motivation to teach the recomposer wherein the digital processing means include: at least one analyzer configured to extract, from the data received as inputs from each of the designation peripherals connected to said recomposer, a table of variable data and descriptors of said designation peripheral; at least one configurator configured to define the dimensions and position of a designation surface associated with each of the designation peripherals connected to said recomposer in a coordinate system of the single active surface; at least one controller for transforming variable data of the data received as inputs into variable data of the outputted data; and at least one conditioner configured to structure the data to be outputted in accordance with a communication protocol comprised by the central unit to which the recomposer must be connected as claimed in Claim 1.
                    Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622